Exhibit 99.1 THIS OPTION AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS OPTION HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE"ACT") OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD,TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF ANY EFFECTIVE REGISTRATION STATEMENT AS TO SUCH SECURITIES FILED UNDER THE ACT AND COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER HEREOF THAT SUCH REGISTRATION IS NOT REQUIRED. OPTION TO PURCHASE COMMON STOCK OF ARRAYIT CORPORATION This Option 1.1 is issued to John Howell, or his permitted registered assigns ("Registered Holder") by Arrayit Corporation, a Nevada corporation (“Company”) pursuant to the terms set forth below. 1. Certain Definitions. The following terms shall have the meaning set forth below: 1.1 Board.The "Board" means the Board of Directors of the Company. 1.2 Change of Control. The term Change of Control means (a) the acquisition of the Company by another entity by means of any transaction or series of related transactions (including, without limitation, any reorganizations, merger or consolidation), or (b) a sale of all or substantially all of the assets of the Company (including, for purposes of this section, intellectual property rights, which in the aggregate, constitute substantially all of the corporation’s material assets); unless, in each case, the Company’s stockholders of record as constituted immediately prior to such acquisition or sale will, immediately after such acquisition or sale (by virtue of securities issued as consideration for the corporation’s acquisition or sale or otherwise) hold at least fifty percent (50%) of the voting power of the surviving or acquiring entity. 1.3 Company. The "Company" means Arrayit Corporation, a Nevada corporation. 1.4 Expiration Date. "Expiration Date" means the earlier of (x) October 1, 2014, or (y) the closing of a Change of Control transaction, or, if earlier, the date and time determined under Section 5 of this Option. 1.5 Issue Date."Issue Date" means the date of this Option. 1 1.6 Purchase Price. "Purchase Price" means Thirty Five Cents per share ($.35), as adjusted pursuant to the terms hereof. 1.7 Registered Holder. "Registered Holder" means John Howell and his successors and assigns, and any other holder to whom this Option is transferred in accordance with the terms of this Option. 1.8 SEC. "SEC" means the Securities and Exchange Commission of the United States of America. 1.9 Option. “Option” means this Option and Option(s) delivered in substitution or exchange therefore, as provided herein. 1.10 Option Stock. "Option Stock" means 450,000 shares of Common Stock of the Company, as adjusted pursuant to the terms hereof. 2. Exercise. Subject to the terms of this Option and compliance with all applicable securities laws, Registered Holder may exercise this Option during the term, for up to One Hundred Fifty Thousand (150,000) shares on each succeeding Six (6) month anniversary of the Issuance date of the Option Stock that is set forth in Section 1.10 above, by surrendering this Option at the principal office of the Company, with the subscription form attached hereto duly executed by the Registered Holder (“Election Notice”), together with full payment of the sum obtained by multiplying (a) the number of shares of Option Stock the Registered Holder desires to purchase by (b) the Purchase Price as determined in accordance with the terms hereof. In lieu of payment in cash the Registered Holder may surrender a sufficient number of options at the then average closing ask price for the previous 5 trading days as payment for the Purchase Price. Any options remaining after this cashless surrender of options shall be considered paid in full. Registered Holder may exercise this Option for less than the full number of shares of Option Stock purchasable hereunder but must exercise this Option in increments of twenty five thousand (25,000) shares, as adjusted pursuant hereto, if the exercise is for less than all remaining Option Stock then exercisable hereunder. Upon Registered Holder's partial exercise, Registered Holder must surrender this Option, and the Company shall issue to the Registered Holder a new Option of the same tenor for purchase of the number of remaining shares of Option Stock not purchased. Registered Holder shall be deemed to have exercised this Option immediately prior to the close of business on the date of its surrender for exercise as provided above, and shall be treated for all purposes as the holder of record of such shares as of the close of business on such date. As soon as practicable on or after such date, the Company shall issue and deliver to the Registered Holder a certificate or certificates for the number of whole shares of Option Stock issuable upon such exercise. No fractional shares may be issued upon any exercise of this Option. 3. Fully Paid Shares. All shares of Option Stock the Company issues upon exercise of this Option shall be validly issued, fully paid and non-assessable. 4. Transfer and Exchange. Subject to the terms of this Option and compliance with all applicable securities laws, this Option and all rights hereunder are transferable, in whole or in part, on the books of the Company maintained for such purpose at the principal office of the Company referred to above, by the Registered Holder hereof in person, or by duly authorized attorney, upon Registered Holder's surrender of this Option properly endorsed and upon payment of any necessary transfer tax or other governmental charge imposed upon such transfer. Upon any partial transfer, the Company shall issue and deliver to the Registered Holder a new Option or Options with respect to the shares of Option Stock not so transferred. Each taker and holder of this Option, by taking or holding the same, consents and agrees that this Option, when endorsed in blank, shall be deemed negotiable and that when this Option shall have been so endorsed, the person in possession of this Option may be treated by the Company, and all other persons dealing with this Option, as the absolute owner hereof for any purpose and as the person entitled to exercise the rights represented hereby, any notice to the contrary notwithstanding; but until a transfer of this Option is registered on the books of theCompany, the Company may treat the Registered Holder hereof as the owner for all purposes.
